Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Duane Dexter Taylor, Appellant                       Appeal from the 8th District Court of
                                                     Hopkins County, Texas (Tr. Ct. No.
No. 06-17-00018-CR          v.                       1323407). Opinion delivered by Chief
                                                     Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                         Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
appellant was convicted of a state jail felony, not a third-degree felony. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Duane Dexter Taylor, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JULY 21, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk